Filing Date: 05/28/2020
Claimed Foreign Priority Date: 05/29/2019 (CN 201910458687)
Applicants: Cai et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the After-Final Amendment                                           filed under AFCP2.0 on 03/14/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The After-Final Amendment filed under AFCP2.0 on 03/14/2022, responding to the Office action mailed on 01/12/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 8-9 and 13-14, and added new claims 21-23. Accordingly, pending in this Office Action are claims 1-7, 10-12, and 15-23.



Response to Amendment
Applicant’s amendments to the Specification have overcome the objections to Specification previously set forth in the Final Office action mailed on 01/12/2022. Accordingly, the previous objections are withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the same office action. Accordingly, all previous claim rejections are also withdrawn.
Additionally, applicant’s amendment to the claims have raised new issues, which have been resolved by an authorized Examiner’s amendment to the claims (also, see Interview Summary). Accordingly, the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT




This application is in condition for Allowance in view of an authorized Examiner’s Amendment to the Claims, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment of claims 11, 16-17, and 23 was given in a telephone interview with Mr. Xiaodong Zhang (Reg. No. 76,068) on 03/17/2022.
The application has been amended as follows:
In the Claims:
Amend Claim 11 as follows:
“ The structure according to claim 10, wherein:

when the type of transistors configured to be formed …”
Amend Claim 16 as follows:

Amend Claim 17 as follows:
“ The method according to claim 12, further comprising:
forming third plugs on the first source regions;
forming fourth plugs on the second source regions, 
when the type of transistors configured to be formed in the first region and the second region is a P type and the …”
Amend Claim 23 as follows:
“ The structure according to claim 22, wherein:

when the type of transistors configured to be formed in the first region and the second region is a P type and the type of transistors …”
In the Title:
Replace the Title with -- Inverter Cell Structure and Forming Method Thereof --.

Allowable Subject Matter














Claims 1-7, 10-12, and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a semiconductor cell structure, comprising first gate plugs on each first gate structure, the 
Regarding claim 3, the prior art of record fails to disclose or suggest a semiconductor cell structure, wherein the semiconductor cell structure is an inverter unit structure, and the semiconductor cell structure further comprises: first plugs on the first drain regions; second plugs on the second drain regions; and a first connection structure connecting to each first plug and each second plug.
Regarding claim 12, the prior art of record fails to disclose or suggest a method of forming a semiconductor cell structure wherein the semiconductor cell structure is an inverter unit structure, and forming the semiconductor cell structure further comprises: forming first plugs on the first drain regions; forming second plugs on the second drain regions; and forming a first connection structure connecting to each first plug and each second plug.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814